              Case 6:18-bk-07976-CCJ        Doc 27     Filed 03/20/19      Page 1 of 2



                          UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

In Re:

MASSOUD RAJABI,                                               CASE NO.: 6:18-bk-07976-ABB

      Debtor.                                                 Chapter 13
____________________/

             DEBTOR’S RESPONSE TO MOTION FOR RELIEF FROM STAY
         FILED BY VILLAS AT LAKESIDE CONDOMINIUM ASSOCIATION, INC.


         COMES NOW, the Debtor, MASSOUD RAJABI, by and through the undersigned

attorney, and hereby responds to the Motion for Relief From Stay Filed by Villas at Lakeside

Condominium Association, Inc. (“Villas at Lakeside”)(the “Motion”), and in support thereof

states as follows:

         1.     The Motion accurately states that Villas at Lakeside obtained a judgment of

                foreclosure against the Debtor’s property located at 1919 Summer Club Drive,

                Unit 105, Oviedo, FL 32765 (the “Property”).

         2.     However, the Motion fails to state that the Debtor filed an appeal to the Fifth

                District Court of Appeals, Case #5D18-0852 (the “Appeal”) and that the Appeal

                was pending when the Debtor filed this Chapter 13 case.

         3.     The Debtor has also requested relief from the Automatic Stay for the limited

                purpose of allowing the Appeal to resolve.

         4.     The Debtor believes that he will prevail in the Appeal. However, if he does not,

                the Debtor has provided for adequate protection payments to Villas at Lakeside

                and is current on those payments to the Chapter 13 Trustee.

         5.     Therefore, the Debtor does not oppose the Motion to the extent that it allows the

                Appeal to continue to completion.
            Case 6:18-bk-07976-CCJ          Doc 27    Filed 03/20/19   Page 2 of 2



       6.     However, the Debtor opposes the Motion to the extent that it allows Villas at

              Lakeside to reschedule the foreclosure sale until the Appeal is complete.

       WHEREFORE, the Debtor respectfully requests that this Honorable Court deny the

Motion and/or set the Motion for hearing.


                                                     /s/ Charles W. Price
                                                     CHARLES W. PRICE, ESQ.


                               CERTIFICATE OF SERVICE


        I HEREBY CERTIFY that on March 20, 2019, a true and correct copy of the foregoing
was served by CM/ECF on all parties having appeared electronically in this case; or by U.S. Mail
to: Trustee, Laurie K. Weatherford, Post Office Box 3450, Winter Park, FL 32790; Karen
Marcell, Esq. Garfinkel Whynot, 300 M. Maitland Ave., 32751; United States Trustee –
ORL7/13, Office of the United States Trustee, George C. Young Federal Building, 400 West
Washington Street, Suite 1100, Orlando, FL 32801; and, Massoud Rajabi, 1588 Slash Pine PL
Oviedo, FL 32765




.



                                                     /s/ Charles W. Price
                                                     CHARLES W. PRICE, ESQ.
                                                     PRICE LAW FIRM
                                                     400 Maitland Avenue, Suite 1000
                                                     Altamonte Springs, FL 32701
                                                     Charlie@cpricelawfirm.com
                                                     Fla. Bar No. 870862
                                                     P. 407.834.0090
                                                     F. 407.386.7610
